[Cite as State v. Hart, 2019-Ohio-3926.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                   Court of Appeals No. L-18-1204

        Appellee                                Trial Court No. CR0201501283

v.

Adam Hart                                       DECISION AND JUDGMENT

        Appellant                               Decided: September 27, 2019

                                           *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Alyssa Breyman, Assistant Prosecuting Attorney, for appellee.

        Lawrence A. Gold, for appellant.

                                           *****

        SINGER, J.

        {¶ 1} Appellant, Adam Hart, appeals from the August 23, 2018 judgment of the

Lucas County Court of Common Pleas, revoking appellant’s community control sanction

imposed June 10, 2016, and sentencing him to four 3-year terms of imprisonment, to be
served consecutively, for an aggregate term of 12 years in prison. For the reasons which

follow, we affirm. On appeal, appellant asserts the following single assignment of error:

              The trial court did not comply with R.C. 2929.11 and R.C. 2929.12

        in sentencing appellant to serve a term of twelve years in the Ohio

        Department of Rehabilitation and Corrections.

       {¶ 2} On May 1, 2015, the trial court convicted appellant, following acceptance of

his guilty plea, to four counts of robbery, in violation of R.C. 2911.02(A)(2), a felony of

the second degree. Appellant was sentenced to a three-year prison term for Count 1 and

to five years of community control for Counts 2, 3, and 4. Appellant was notified that

violation of the community control sanctions could lead to imposition of a prison term of

“twelve years.”1

       {¶ 3} On June 13, 2016, the trial court granted appellant’s motion for judicial

release pursuant to R.C. 2929.20(J)(1) and (K) and imposed three years of community

control on Count 1 with conditions that nearly mirrored that of the conditions previously

imposed for Counts 2, 3, and 4. Appellant was notified that if he violated the terms of

community control, the court could reimpose the reduced sentence pursuant to R.C.

2929.20(K).




1
 We note that the trial court erroneously indicated the specific ceiling prison term would
be 12 years but this included the 3-year prison term imposed for Count 1. The error,
however, is eliminated after appellant is granted judicial release on Count 1 and given a
community control sanction.


2.
       {¶ 4} From the period appellant was released to his most recent violation,

appellant was found non-compliant 12 times and the trial court imposed additional

sanctions with respect to four violations. At appellant’s most recent community control

violation hearing on August 23, 2018, appellant admitted to using illicit substances, not

refraining from further criminal activity, not reporting to police contact within 48 hours,

and not adhering to the Lucas County Drug Court curfew. On August 24, 2018, the court

revoked appellant’s four community control sanctions and resentenced appellant to

impose three-year terms of imprisonment on all four counts, to be served consecutively,

for a total of 12 years of imprisonment, with credit for time already served.

       {¶ 5} On appeal, appellant argues the court imposed the sanction for the

community control violation without consideration of the requirements of R.C. 2929.11

and 2929.12, because the court focused on his history of violating the terms of his

community control without consideration of any mitigating factors. Appellant

acknowledged that he was an addict and that the underlying conviction on his most recent

violation was a misdemeanor not a felony, and asserts his recent criminal behavior

reinforces the notion that “appellant is still in need of treatment for his substance abuse

and, likely, mental health issues.”

       {¶ 6} The imposition of a penalty for violation of a community control sanction is

controlled by R.C. 2929.15(B). A second sentencing hearing is required, at which “the

court sentences the offender anew and must comply with the relevant sentencing

statutes.” State v. Jackson, 150 Ohio St.3d 362, 2016-Ohio-8127, 81 N.E.3d 1237, ¶ 11,



3.
quoting State v. Fraley, 105 Ohio St.3d 13, 2004-Ohio-7110, 821 N.E.2d 995, ¶ 17, citing

State v. Martin, 8th Dist. Cuyahoga No. 82140, 2003-Ohio-3381, ¶ 35. A trial court

exercises its discretion in deciding the penalty to impose for a violation of community

control. R.C. 2929.15(B)(1); State v. Diehl, 6th Dist. Wood No. WD-18-041, 2019-Ohio-

3818.

        {¶ 7} Because the penalty is a new felony sentence, we review the sentence

pursuant to R.C. 2953.08(G)(2). Id. Relevant to an appeal of a penalty imposed for a

community control violation, R.C. 2953.08(G) provides that

        we may increase, reduce, or otherwise modify a sentence that is appealed

        under this section or may vacate the sentence and remand the matter to the

        sentencing court for resentencing. The appellate court's standard for review

        is not whether the sentencing court abused its discretion. The appellate

        court may take any action authorized by this division if it clearly and

        convincingly finds either of the following:

               (a) That the record does not support the sentencing court's findings

        under [R.C. 2929.13 (B) or (D), 2929.14(B)(2)(e) or (C)(4), 2929.20(I)],

        whichever, if any, is relevant;

               (b) That the sentence is otherwise contrary to law.

        {¶ 8} In determining whether a sentence is clearly and convincingly contrary to

law, the appellate court must ensure that the trial court has adhered to all applicable




4.
rules and statutes in imposing the sentence. See State v. Kalish, 120 Ohio St.3d 23, 2008-

Ohio-4912, 896 N.E.2d 124, ¶ 14; State v, Borden, 6th Dist. Wood No. WD-18-015,

2019-Ohio-424, ¶ 13-14; State v. Hite, 6th Dist. Lucas No. L-17-1048, 2018-Ohio-998,

¶ 12.

        {¶ 9} The trial court has discretion to continue the community control sanction,

impose a more restrictive sanction, or impose a prison term as a penalty. R.C.

2929.15(B)(1). In exercising its discretion, the trial court must “consider both the

seriousness of the original offense leading to the imposition of community control and

the gravity of the community control violation.” State v. Brooks, 103 Ohio St.3d 134,

2004-Ohio-4746, 814 N.E.2d 837, ¶ 20.

        {¶ 10} If a prison term is imposed, the trial court must impose a term within the

statutory range set forth in R.C. 2929.14. R.C. 2929.15(B)(1)(c) and (3). Furthermore,

the term can be no greater than the ceiling term specified in the notice given at the

original sentencing hearing as the term the court could impose for a violation of

community control. R.C. 2929.15(B)(3); Brooks at ¶ 21-23. Finally, if the trial court

imposes consecutive penalties for the violation of multiple community control sanctions,

the court must comply with R.C. 2929.14(C)(4).

        {¶ 11} R.C. 2929.14(A)(2) provides that the statutory sentencing range for a

second-degree felony is two-to-eight years. At appellant’s original sentencing hearing

and at the judicial release hearing, appellant was notified that if he violated his

community control sanction, the court could impose three-year prison terms for each



5.
offense to be served consecutively, for a total prison term up to 12 years. Accordingly,

appellant was properly notified of the specific prison terms that could be imposed for

violating his terms of community control.

       {¶ 12} We further note that a sentencing court is not required to use any specific

language or make specific findings to demonstrate that it considered the applicable

sentencing criteria. See State v. Arnett, 88 Ohio St.3d 208, 215, 724 N.E.2d 793 (2000);

State v. Bonner, 6th Dist. Erie No. E-17-043, 2018-Ohio-3083, ¶ 51; State v. Thebeau,

6th Dist. Ottawa No. OT-14-017, 2014-Ohio-5598, ¶ 16. In the case before us, the court

expressly stated at the hearing on the violations of the community control sanctions that

prior to sentencing, it had considered:

       the record, oral statements, any victim impact statement, the [pre-sentence

       investigation] prepared, also the letter received, as well as the principles

       and purposes of sentencing, [sic] has balanced the seriousness and

       recidivism factors.

The sentencing entry reflects the same considerations, specifically noting that the

principles and purposes of sentencing are set forth in R.C. 2929.11 and the seriousness

and recidivism factors are set forth in R.C. 2929.12.

       {¶ 13} First, we find the trial court properly imposed appellant’s original sentence

of three years in regard to Count 1 when it found that appellant had violated the terms

and conditions of his community control sanctions as it reserved the right to do so as

provided by R.C. 2929.20(K). There is no requirement under R.C. 2929.20(K) that the



6.
court make any considerations or findings of fact regarding reimposition of the reduced

sentence.

       {¶ 14} Second, as to the penalties imposed for the violation of community control

sanctions imposed for Counts 2, 3, and 4, the trial court specifically stated at the

sentencing hearing and in its judgment entry that it considered the factors set forth in

R.C. 2929.11 and 2929.12. Furthermore, we agree with the state that the trial court took

appellant’s addiction and lack of prior felony convictions into consideration when it

granted his request for judicial release and each time appellant was found to have violated

community control when it decided to reprimand appellant or impose more restrictive

sanctions rather than revoke his community control.

       {¶ 15} Accordingly, we conclude that the sentence was not contrary to law and

find appellant’s sole assignment of error not well-taken.

       {¶ 16} Having found that the trial court did not commit error prejudicial to

appellant and that substantial justice has been done, the judgment of the Lucas County

Court of Common Pleas is affirmed. Appellant is ordered to pay the court costs of this

appeal pursuant to App.R. 24.


                                                                        Judgment affirmed.




7.
                                                                      State v. Hart
                                                                      C.A. No. L-18-1204




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Thomas J. Osowik, J.                                       JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




8.